Exhibit 10.4.3

CENTRAL GARDEN & PET COMPANY

2003 OMNIBUS EQUITY INCENTIVE PLAN

PERFORMANCE-BASED

NONQUALIFIED STOCK OPTION AGREEMENT

1. Grant of Option. Central Garden & Pet Company (the “Company”) hereby grants
to                      (the “Employee”) under the Central Garden & Pet Company
2003 Omnibus Equity Incentive Plan (the “Plan”), as a separate incentive in
connection with his or her employment and not in lieu of any salary or other
compensation for his or her services, a nonqualified stock option to purchase,
on the terms and subject to the fulfillment of the performance, vesting and
other conditions set forth in this Agreement and the Plan, all or any part of an
aggregate of          shares of authorized shares of the Class A Common Stock,
at the purchase price set forth in paragraph 2 of this Agreement. The option
granted hereby is not intended to be an Incentive Stock Option within the
meaning of section 422 of the Internal Revenue Code of 1986, as amended.

2. Exercise Price. The purchase price per share (the “Option Price”) shall be
$        , which is the fair market value per share of the Class A Common Stock.
The effective date of this Agreement shall be             , 201  . The Option
Price shall be payable in shares of the Class A Common Stock of the Company or,
in the discretion of the Committee, in the legal tender of the United States or
in a combination of such legal tender and such shares.

3. Number of Shares. The number and class of shares specified in paragraph 1
above, and/or the Option Price, are subject to appropriate adjustment in the
event of changes in the capital stock of the Company by reason of stock
dividends, split-ups or combinations of shares, reclassifications, mergers,
consolidations, reorganizations or liquidations. Subject to any required action
of the stockholders of the Company, if the Company shall be the surviving
corporation in any merger or consolidation, the option granted hereunder (to the
extent that it is still outstanding) shall pertain to and apply to the
securities to which a holder of the same number of shares of Class A Common
Stock that are then subject to the option would have been entitled. To the
extent that the foregoing adjustments relate to stock or securities of the
Company, such adjustments shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive.

4. Commencement of Exercisability. Subject to the fulfillment of the performance
conditions set forth on Schedule A to this Agreement, the shares granted under
this Option Agreement are exercisable as follows:

 

  •  

    % of total number shares shall vest on             , 201  ;

 

  •  

    % of total number shares shall vest on             , 201  ;

 

  •  

    % of total number shares shall vest on             , 201  ;

 

  •  

    % of total number shares shall vest on             , 201  ; and

 

  •  

    % shares shall vest on             , 201  .



--------------------------------------------------------------------------------

5. Termination of Option. In the event of termination of employment with the
Company and all Affiliates for any reason other than death, the Employee may,
within one (1) month after the date of such termination or             , 201  ,
whichever shall first occur, exercise the option to the extent the right to
exercise the option had accrued as of the date of such termination. If the
Employee’s termination of employment is on account of his or her death, or if
the Employee shall die within such one (1) month period, the option may be
exercised by the Employee’s transferee, as hereinafter provided, to the same
extent that the right to exercise the option had accrued immediately prior to
the Employee’s death, for a period of two (2) months after the date of the
Employee’s death.

6. Persons Eligible to Exercise. The option shall be exercisable during the
Employee’s lifetime only by the Employee. The option shall be non-transferable
by the Employee other than by a beneficiary designation made in a form and
manner acceptable to the Committee, or by will or the applicable laws of descent
and distribution.

7. After the Death of Employee. To the extent exercisable after the Employee’s
death, the option shall be exercised only by the Employee’s designated
beneficiary or beneficiaries as set forth in the Employee’s life insurance
enrollment, or if no beneficiary survives the Employee, by the person or persons
entitled to the option under the Employee’s will, or if the Employee shall fail
to make testamentary disposition of the option, his or her legal representative.
A transferee exercising the option must furnish the Company (a) written notice
of his or her status as transferee, (b) evidence satisfactory to the Company to
establish the validity of the transfer of the option and compliance with any
laws or regulations pertaining to said transfer, and (c) written acceptance of
the terms and conditions of the option as prescribed in this Agreement.

8. Exercise of Option. The option may be exercised by the person then entitled
to do so as to any shares which may then be purchased (a) by giving written
notice of exercise to the Company, specifying the number of full shares to be
purchased and (b) if requested by the Company, by confirming in writing that the
shares to be purchased upon the option exercise are being acquired for
investment and not with a view to distribute them.

The Option Price upon exercise of any option shall be payable by having the
Company withhold shares of Class A Common Stock having a value equal to the
amount required to be withheld or by delivering to the Company already-owned
shares to satisfy the Option Price, pursuant to such procedures as the Company
may specify from time to time. The Company, in its sole discretion, also may
permit (a) the Employee to pay the Option Price in full in cash, or (b) by any
other means which the Company, in its sole discretion, determines to both
provide legal consideration for the shares, and to be consistent with the
purposes of the Plan. The value of the shares to be withheld or delivered will
be based on their Fair Market Value on the date of exercise.

9. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the shares
covered by the option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition of the purchase of shares hereunder, the
option may not be exercised, in whole or in part, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
make reasonable efforts to meet the requirements of any such state or federal
law or securities exchange and to obtain any such consent or approval of any
such governmental authority.



--------------------------------------------------------------------------------

10. No Rights of Stockholder. Neither the Employee nor any person claiming under
or through said Employee shall be or have any of the rights or privileges of a
stockholder of the Company in respect of any of the shares issuable upon the
exercise of the option, unless and until certificates representing such shares
shall have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to Employee.

11. Option has No Effect on Employment. The terms of Employee’s employment shall
be determined from time to time by the Company, or the Subsidiary employing the
Employee, as the case may be, and the Company, or the Subsidiary employing the
Employee, as the case may be, shall have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Employee at
any time for any reason whatsoever, with or without good cause.

12. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Chief
Financial Officer, 1340 Treat Blvd., Suite 600, Walnut Creek, CA 94597, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Employee shall be addressed to the Employee address set forth
beneath the Employee’s signature hereto, or at such other address as the
Employee may hereafter designate in writing. Any such notice shall be deemed to
have been duly given if and when enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified and deposited, postage and
registry fee prepaid, in a United States post office.

13. Non-Transferability of Option. Except as otherwise herein provided, the
option herein granted and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of said option, or of any right or privilege
conferred hereby, contrary to the provisions hereof, or upon any attempted sale
under any execution, attachment or similar process upon the rights and
privileges conferred hereby, said option and the rights and privileges conferred
hereby shall immediately become null and void.

14. Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after             , 201  .

15. Binding Agreement. Subject to the limitation on the transferability of the
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of the Agreement
and one or more provision of the Plan, the provisions of the Plan shall govern.
Terms used in this Agreement that are not defined in this Agreement shall have
the meaning set forth in the Plan.

17. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon Employee, the Company and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



--------------------------------------------------------------------------------

19. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of the Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement, in duplicate,
effective as of the day and year specified in paragraph 2 of this Agreement.

 

CENTRAL GARDEN AND PET COMPANY By  

 

 

 

Employee Signature

 

Date

 

 

Address

 

Social Security Number



--------------------------------------------------------------------------------

SCHEDULE A

            , 201  

Vesting Schedule - Corporate Performance

If at the end of a fiscal year, any of A, B or C below is achieved,             
percent (    %) of the shares subject to this Option Agreement shall vest and
become exercisable on                  th following such fiscal year, provided
that you have not had a Termination of Employment (as defined in the 2003
Omnibus Equity Incentive Plan) prior to such date:

 

  A. Adjusted EBIT is greater than the target floor and Net Controllable Assets
is less than the target ceiling; or

 

  B. Adjusted EBIT is greater than the target floor by an amount which exceeds
twenty percent (20%) of the amount by which Net Controllable Assets are above
the target ceiling; or

 

  C. Adjusted EBIT is below the target floor by an amount that is less than
twenty percent (20%) of the amount by which Net Controllable Assets are below
the target ceiling.

Performance and vested shares shall be determined separately pursuant to the
tables below for Company, Pet Segment, and Garden Segment.

In addition, if any of the shares do not vest on any particular vesting date
because the Company, Pet Segment, and / or Garden Segment performance has not
been achieved, such shares will vest and become exercisable if at the end of the
following fiscal year, the Cumulative Target for that later fiscal year has been
achieved. Any such shares shall vest and become exercisable on             
    th following the fiscal year pursuant to which it is determined that such
shares shall vest, provided that you have not had a Termination of Employment
prior to such date.

             shares based on performance of the Company as follows:

             shares based on performance of Pet Segment as follows:

             shares based on performance of Garden Segment as follows:



--------------------------------------------------------------------------------

Calculations will be based on the following definitions:

Adjusted EBIT = earnings before interest and taxes as determined pursuant to
U.S. GAAP and adjusted for acquisitions and divestitures, non-operating income
or expense and other adjustments that are determined by the Compensation
Committee of the Board of Directors (the “Committee”), in its sole and absolute
discretion, to be necessary to remove extraordinary items which were not
contemplated at the time of grant.

Cumulative Target = the total aggregate Adjusted EBIT Target Floors and the
total aggregate Net Controllable Assets Ceilings for the current fiscal year of
performance and all prior fiscal years of performance (beginning with 201__)
satisfies A, B or C above.

Net Controllable Assets = the average of the following for the fiscal year of
performance: total current assets (excluding cash and marketable securities)
plus net fixed assets less total current liabilities (excluding notes payable
and current portion of long term debt).

The Committee shall have the sole and absolute discretion and authority to
determine whether and the extent to which the performance goals have been
achieved by the relevant deadline dates, including, but not limited to, the sole
and absolute discretion to make all accounting determinations and
interpretations of adjustments for the determination of the results. The
Committee’s decision will be final and binding on employee and employee’s heirs,
beneficiaries, assigns or other related parties.